Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an Examiner’s Statement of Reasons for Allowance:
Claims 1-11 and 15-25 are allowable over the prior art of record.
The examiner has found that the prior art of record does not disclose or teach or suggest or render obvious a system and a method for creating a first instance for a first reception control operation, in case that a mission critical (MC) video call is established; specifically the steps of: receiving a media transmission notification message from a transmission control server; storing a user ID and a synchronization source (SSRC) of a MC device transmitting a media; receiving an indication to request permission to receive the media; transmitting a media reception request message to the transmission control server; creating a second instance for a second reception control operation; mapping the User ID and the SSRC of a user transmitting the media with the second instance; and remaining in the reception control state, wherein the media reception request message includes a reception priority field with a priority not higher than negotiated with the transmission control server, in case that a different priority than a normal priority is required as recited in the independent claims 1 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
"Comments on Statement of Examiner’s Amendment / Reasons for Allowance.”

Additional References
The examiner as of general interest cites the following references.
a. Elliott et al, U.S. Patent No. 8,094,647 B2.
b. Tung et al, U.S. Patent No. 5,859,979 A.
c. Liu, U.S. Patent Application Publication No. 2013/0091291 A1.

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979. The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                            January 27, 2022